Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claim(s) 1-4 8-9 11-13 17-18 and 20 in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that they are not mutually exclusive.  This is not found persuasive because each invention involves a different type of sensor and methodology, and it has been clearly shown with art that the independent claims are generic to these inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 8-9 11-13 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou (US 2020/0264666).
Itou discloses an electronic device comprising: 
a sensor circuit; [0049, sensors 8]
a display; [0053, display images on two screens]
a processor operationally connected to the sensor circuit and the display [0045]; 
and a memory operationally connected to the processor [0046], wherein the processor is configured to:
detect, via the sensor circuit, whether the electronic device is unfolded at a predetermined angle, [0049, detects the degree of opening of the main body]
detect a placement state of the electronic device via the sensor circuit when the electronic device is unfolded at the predetermined angle, [0050, in addition to detection of opening, tilt which is indicative of how the body is placed is sensed]
when the detected placement state of the electronic device is a first state, control the electronic device to operate in a first operation mode corresponding to the first state, [0005] and
when the detected placement state of the electronic device is a second state, control the electronic device to operate in a second operation mode corresponding to the second state. [0006] [0055-0057 also show detection based operation states]

2.    The electronic device of claim 1, further comprising a housing structure, wherein the housing structure comprises:
a hinge structure which serves as a folding region and comprises a hinge housing;

a second housing structure which serves as a second region, is connected to the hinge structure, and the second housing structure comprises a third surface, a fourth surface facing in a direction opposite to that of the third surface, and a
second side surface member surrounding a second space between the third surface and the fourth surface, and
wherein the first housing structure and the second housing structure are foldably arranged along the hinge structure such that the first surface and the third surface face in the same direction in an unfolded state, and the second surface and the fourth surface face in opposite directions in a folded state. [Figure 1, 3, the structure in the reference is commensurate and identical to that described and pictured by applicant]

3.    The electronic device of claim 2,
wherein the display is configured to traverse from at least a part of the first surface to at least a part of the third surface via the folding region, and wherein the display comprises a first region disposed on the first surface and a second region disposed on the third surface. [0041, the display areas may be folded from 0 to 360 degrees, allowing what would be considered first and third regions to face each other]

4.    The electronic device of claim 3, wherein the processor is further configured to:

detect, via the sensor circuit, the predetermined angle formed by the first surface and the third surface and/or the predetermined angle formed by the second surface and the fourth surface, [0061, tilt is detected a nd
control, based on the detected predetermined angle, the display to display a user interface according to the first operation mode or the second operation mode. [0055-0057, 0105-0107]


8.    The electronic device of claim 3, wherein the processor is further configured to:
detect, via the sensor circuit, a gripping form according to gripping of the electronic device when the detected placement state of the electronic device is the first state, [] and
control, based on the detected gripping form, the electronic device to operate in the first operation mode corresponding to the first state. [0055-0057; 0105-0106; the different styles are reflective of the gripping (how the devices are held) the angle/tilt of which is detected]

9.    The electronic device of claim 8, wherein the processor is further configured to control the electronic device to operate in the first operation mode for adjusting, based on the detected gripping form, a display region ratio of a layout of a user interface output in the first region of the display and the second region of the display. [0064-0065, 0,070, different style states are controlled based on detection, and this affects how and where applications are displayed, 0105-0106 this is based on how the device is held]




12.    A method for controlling an operation mode based on a state of an electronic device, the method comprising:
detecting, via a sensor circuit, whether the electronic device is unfolded at a predetermined angle; [0049, detects the degree of opening of the main body]
detecting a placement state of the electronic device via the sensor circuit when the electronic device is unfolded at the predetermined angle; [0050, in addition to detection of opening, tilt which is indicative of how the body is placed is sensed]
when the detected placement state of the electronic device is a first state, controlling the electronic device to operate in a first operation mode corresponding to the first state; [0005] and
when the detected placement state of the electronic device is a second state, controlling the electronic device to operate in a second operation mode corresponding to the second state.
[0006] [0055-0057 also show detection based operation states]

13.    The method of claim 12, wherein the controlling of the electronic device to operate in the first operation mode and the controlling of the electronic device to operate in the second operation mode comprise:

displaying, based on the detected predetermined angle, a user interface according to the first operation mode or the second operation mode.
[Figure 1, 3, the structure in the reference is commensurate and identical to that described and pictured by applicant, and 0055-0057 show altering the displays to the different areas based on mode]

17.    The method of claim 13, further comprising:

detecting, via the sensor circuit, a gripping form according to gripping of the electronic device when the detected placement state of the electronic device is the first state; and

controlling, based on the detected gripping form, the electronic device to operate in the first operation mode corresponding to the first state. [055-0057; 0105-0106; the different styles are reflective of the gripping (how the devices are held) the angle/tilt of which is detected]

18.    The method of claim 17, wherein the controlling, based on the detected gripping form, of the electronic device to operate in the first operation mode corresponding to the first 


20. The method of claim 12, wherein the first operation mode and the second operation mode are different in at least one among an application to be executed, touch sensitivity, vibration sensitivity, or a layout of a user interface to be output. [0064-0065, 070, different style states are controlled based on detection, and this affects how and where applications are displayed]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEWIS G WEST/Primary Examiner, Art Unit 2648